JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties, It is
ORDERED AND ADJUDGED that appellant's sentence be affirmed. The district court did not clearly err in denying appellant a downward adjustment for acceptance of responsibility in light of the court’s determination — unrefuted by appellant on appeal — that appellant untruthfully denied relevant conduct. See U.S.S.G. § 3E1.1, Application Notes 1(a) & 3; cf. United States v. Forte 81 F.3d 215 (D.C.Cir.1996) (finding no plain error in court’s denial of adjustment for acceptance of responsibility where defendant lied about relevant conduct).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.